Citation Nr: 1449972	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-06 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for benign prostatic hypertrophy.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1989.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in January 2009.  The RO issued a Statement of the Case (SOC) in March 2009.  In March 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In July 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In his March 2009 Substantive Appeal, the Veteran requested a Board hearing at the local RO.  In an April 2009 statement, the Veteran clarified that he wanted a Board videoconference hearing.  In a subsequent October 2013 statement, the Veteran instead requested a Travel Board hearing at the local RO.  The Veteran was scheduled for a Travel Board hearing in October 2013, but it had to be rescheduled for administrative reasons.  The Veteran was then scheduled for a hearing in March 2014, but the Veteran requested that the Travel Board hearing be rescheduled.  His Travel Board hearing was rescheduled in April 2014, but the Veteran again requested that the hearing be rescheduled.  The Veteran's request to have his Travel Board hearing rescheduled was granted in the field in April 2014.  However, inexplicably, the claims file was forwarded to the Board instead of rescheduling the hearing.  Thus, in July 2014, the Board remanded this appeal to the RO for the Veteran to be scheduled for a Board hearing.  The case was then returned to the Board without scheduling the Veteran for a Board hearing.  The Veteran's representative in an October 2014 statement requested that the appeal be remanded again for the Veteran to be scheduled for his requested Board hearing.  Thus, another remand is required in order to afford the Veteran his requested Board hearing at the local RO in Waco, Texas.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014); see Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the Veteran ... as a matter of law, the right to compliance with the remand orders").  






	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing at the local RO (Travel Board) in Waco, Texas, before a Veterans Law Judge.  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002& Supp. 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



